IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                   December 12, 2007

                                  No. 06-30406                   Charles R. Fulbruge III
                                Summary Calendar                         Clerk


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

MOISES CARRALERO

                                              Defendant-Appellant


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 3:04-CR-30058-1


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Moises Carralero has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Carralero has filed a response and a motion for appointment
of new counsel. Our independent review of the record, counsel’s brief, and
Carralero’s response discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                              No. 06-30406

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2. The motion for appointment of counsel is DENIED.




                                    2